Citation Nr: 0523075	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  05-21 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen entitlement to service connection for hallux valgus 
with residuals of bunionectomy, to include claimed first toe 
condition.

2.  Whether new and material evidence has been submitted to 
reopen entitlement to service connection for bilateral hammer 
toes, fifth toe.

3.  Entitlement to service connection for left leg below-the-
knee amputation.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to May 
1963 in the United States Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that sufficient new and 
material evidence had not been submitted to reopen the 
veteran's claims for bilateral hallux valgus and bilateral 
hammer toes, fifth toe.  The rating decision also denied the 
veteran's claims of entitlement to service connection for a 
bilateral first toe condition and left leg below-the-knee 
amputation.

With regard to the claim pertaining to a "first toe 
condition" it should be noted that the hallux valgus with 
bunionectoy residuals, which was the subject of the prior 
denial of the veteran's claim, encompassed a "first toe 
condition."  Accordingly, this claim is not separate from 
the request to re-open the claim for hallux valgus with 
bunionecomy residuals.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

?	This claim is remanded to obtain any additional medical 
records as the medical reports in the claims folder are 
obviously incomplete.

The records in the claims folder include references to an 
amputation of the left leg as a result of trauma.  However, 
despite the fact that the amputation has been claimed as a 
service-connected disability, no attempt has been made to 
elicit further information from the veteran concerning the 
trauma and amputation and no records pertaining to the trauma 
and subsequent amputation have been obtained.  Furthermore, 
it is not clear what relationship, if any, such trauma and 
subsequent treatment might have had to the veteran's hallux 
valgus and bunionectomy residuals.  As the medical records 
pertaining to the veteran's lower extremities are obviously 
incomplete, further development is necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the veteran and request specific iformation 
regarding the trauma and amputation involving the left 
lower extremity.  Such information should include a 
statement as to the nature and date of the trauma and 
the names addresses of all physicians who provided 
treatment and the names and locations of all medical 
facilities at which the trauma was treated and the 
amputation was performed.  All reasonable efforts should 
be undertaken to obtain the complete records pertaining 
to the trauma and amputation and such records should be 
associated with the claims folder.

2.  After all available records pertaining to the trauma 
and amputation involving the left lower extremity are 
obtained, the veteran's claims must be reviewed to 
determine what, if any, additional development is 
appropriate based on the information in the additional 
medical records.  Such development should include, if 
appropriate based on the information in the additional 
records, VA examinations to determine the current 
disabling residuals of such trauma and amputation and 
medical opinions as indicated. 

3.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be readjudicated.  In the 
event that the claims are not resolved to the 
satisfaction of the veteran, he should be furnished a 
Supplemental Statement of the Case and the reasons for 
the decisions.  The veteran must be given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

